Swearing in of a United States Attorney
A U nited States S enator is not authonzed by federal law to adm inister the oath of office to a United
S tates A ttorney, though he may adm inister a cerem onial oath.

August 3, 1982
MEMORANDUM OPINION FOR THE DEPUTY ATTORNEY GENERAL
This responds to your inquiry as to whether a United States Senator (in this
instance, a Senator from Georgia) can administer the oath of office to a United
States Attorney.
According to 5 U .S.C . § 2903(a) (1976) the oath of office required by Article
VI, clause 3 of the Constitution and 5 U.S.C. § 3301 “ may be administered by an
individual authorized by the laws of the United States or by local law to
administer oaths in the State, District, or territory or possession of the United
States where the oath is administered.” In addition, a department head may,
pursuant to 5 U .S.C . § 2903(b)(1), authorize in writing any employee in his
department to administer the oath of office to an employee of his department.
The laws of the United States do not generally authorize Senators to administer
oaths.1Hence, unless a Senator is authorized by state law2 to administer oaths he
could not validly swear in a United States Attorney. This, however, does not mean
that the Senator may not administer a ceremonial oath of office to the United
States Attorney, provided that the latter actually takes the oath before a person
authorized to administer it, such as a notary or a person in the United States
Attorney’s office authorized in writing by the Attorney General, pursuant to 5
U.S.C. § 2903(b)(1), to administer the oath. This procedure (a ceremonial oath
with a separate, private formal oath) is apparently quite common and is a practice
which has been followed for many years.
T

heodore

B.

O

lson

Assistant Attorney General
Office c f Legal Counsel

1 Senators may administer oaths with respect to matters within the jurisdiction of the Senate, in particular to
witnesses before their committees. 2 U S C § § 2 3 . 191.
2 A necessarily limited perusal o f the Georgia Code did not disclose any power of a Senator to administer oaths

502